Order in article 78 proceeding annulling determination of Rent Commission reversed, on the law, and the determination reinstated, without costs to either party. ("See disposition on companion appeal.) Under the statute and the relevant regulations, the commission is entitled to include a son-in-law living with a resident daughter as a member of the immediate family. It is quite clear that this was the commission’s practical construction of the term “immediate family ” in connection with applications for certificates of eviction even prior to the legislative adoption of that term for delimiting the scope of tenant occupancy without increasing the rent liability of the statutory tenant. (State Residential Rent Law, § 4, subd. 4, par. [a], el. [9], as amd. by L. 1955, ch. 685, and as last amd. by L. 1957, ch. 755; State Rent and Eviction Regulations, §§ 55, 33, subd. 5.) Concur — Botein, P. J., Breitel, Rabin, Frank and Stevens, JJ. [7 Misc 2d 449.]